Title: To Thomas Jefferson from David Humphreys, 8 February 1793
From: Humphreys, David
To: Jefferson, Thomas


Gibraltar, 8 Feb. 1793. His letter No. 64, a duplicate of which went by a second conveyance, described Barclay’s sudden death and the reasons he felt it necessary to come here to take care of the public property. Upon his arrival last Sunday he found the packages Barclay had brought from Lisbon safely in the hands of the Russian consul, James Simpson, who promptly told all he could about them but does not appear to have given any receipt to Barclay. After examining with Simpson all the papers relating to Barclay’s mission and making a list, he enclosed the papers under his seal stating they were to be opened by the person appointed to take charge of Barclay’s effects and left them in Simpson’s custody. He sends six enclosures pertaining to the expenditure  of the 32,175 current guilders that were obtained from the bills of exchange he had drawn on our Amsterdam bankers and were received by Barclay. He has had the boxes with the most perishable items opened in his presence and found the velvets and muslins in good condition but the broadcloths and silks in various states of disrepair. Since damaged articles will be useless as presents in Morocco, they should be aired immediately and put under someone’s care. P.S. He has taken from Barclay’s papers only two ciphers, which he holds pending TJ’s orders.
